Order entered April 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00839-CR

                                 TOREY BOYKIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82130-2012

                                           ORDER
       On March 5, 2014, this Court adopted the trial court’s findings that appellant desires to

pursue the appeal, is indigent and represented by court-appointed counsel, and that counsel

would file appellant’s brief by March 28, 2014. On April 4, 2014, the Court granted counsel a

ten-day extension of time to file appellant’s brief. To date, however, counsel has not filed

appellant’s brief.

       Accordingly, we ORDER appellant to file his brief by MAY 9, 2014. If appellant’s brief

is not filed by that date, the Court will order Lara Bracamonte removed as appellant’s appointed

attorney of record and will order the trial court to appoint new counsel to represent appellant in

this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ray Wheless, Presiding Judge, 366th Judicial District Court; Lara Bracamonte; and

the Collin County District Attorney’s Office.


                                                 /s/    LANA MYERS
                                                        JUSTICE